             Case 2:21-cv-00390-JAM-AC Document 8 Filed 03/08/21 Page 1 of 4



 1   John P. Sciacca, SBN 265049
     Katherine L. Marlink, SBN 272555
 2   POWERS MILLER
     A Professional Corporation
 3   3500 Douglas Blvd, Suite 100
     Roseville, California 95661
 4   Telephone No. (916) 924-7900
     Telecopier No. (916) 924-7980
 5
     Attorneys for Plaintiffs,
 6   SCOTT LARSEN and DEBBIE LARSEN
 7
                             UNITED STATES DISTRICT COURT
 8
                 EASTERN DISTRICT OF CALIFORNIA, IN ADMIRALITY
 9

10   In the matter of the Complaint          )   Case No.: 2:21-cv-00390 JAM AC
     of SCOTT LARSEN and DEBBIE              )
11   LARSEN, owners, for exoneration         )   ORDER DIRECTING ISSUANCE OF
     from, or limitation of,                 )   MONITION AND INJUNCTION;
12   liability,                              )   ISSUING NOTICE; AND, APPROVING
                                             )   AD INTERIM STIPULATION FOR
13                Plaintiffs.                )   VALUE
                                             )
14                                           )   [Federal Rule of Civil
                                             )   Procedure Supplemental Rules F]
15                                           )
                                             )   Admiralty & Maritime Claim
16

17           WHEREAS a complaint was filed in this court by Plaintiffs
18   SCOTT    LARSEN   and    DEBBIE   LARSEN     (“Plaintiffs”),       on   March    1,
19   2021, as owners of the vessel, SWEET EMOTION, (the “Vessel”),
20   official number USCG Doc. #1280853, and plaintiffs are seeking
21   exoneration from, or limitation of, liability as provided for
22   by   statute,     for   all   losses,     injuries,     damages,     and    deaths
23   resulting or arising from the fire on September 14, 2020; and,
24           WHEREAS appearing from the Plaintiffs’ complaint due to
25   the fire on September 14, 2020, the Vessel burned and sunk,
26   reducing the Vessel’s value to scrap with a current salvage
27   value that does not exceed $123.50 due to the existing demand
28   for scrap metal and that claims may be asserted against the

                                               1
     ORDER DIRECTING ISSUANCE OF MONITION AND INJUNCTION; ISSUING NOTICE; AND, APPROVING
                               AD INTERIM STIPULATION FOR VALUE
             Case 2:21-cv-00390-JAM-AC Document 8 Filed 03/08/21 Page 2 of 4



 1   Plaintiffs for loss, injuries, damage, or death, and that said
 2   claims are subject to limitation in the action now on file in
 3   this Court; and,
 4        WHEREAS an Ad Interim Stipulation for Value was executed
 5   and filed by Plaintiffs in the amount of $123.50 with interest
 6   at six percent (6%) per annum, as security for the amount or
 7   value of the Plaintiffs’ interest in the Vessel, if any;
 8        IT IS HEREBY ORDERED that the above-described Ad Interim
 9   Stipulation     for   Value    deposited     by   the   Plaintiffs      with    the
10   Court for the benefit of claimants, in the sum of $123.50 with
11   interest at six percent (6%) per annum, as security for the
12   amount or value of the Plaintiffs’ interest in the Vessel, if
13   any, is hereby approved;
14        IT IS HEREBY ORDERED that a notice and monition hereby
15   issues out of, and under the seal of, this Court to and against
16   all persons and entities claiming losses, damages, injuries, or
17   death    resulting    or   arising    from    the    subject    fire    of   Sweet
18   Emotion on September 14, 2020, admonishing them to appear and
19   file their respective claims and answers with the Clerk of this
20   Court on or before 30 days after the filing of this Order, and
21   to make due proof of their respective claims in such manner as
22   may hereinafter be directed by further order of this Court,
23   with liberty to any claimants who have duly filed their claims
24   to answer the Plaintiffs’ Complaint and to file such answer
25   with the Clerk of this Court on or before the date specified
26   above at U.S. District Court, Eastern District of California,
27   501 I Street, Sacramento, CA 95814, and serve on or mail a copy
28   thereof to Plaintiffs’ attorneys, Powers Miller, 3500 Douglas

                                               2
     ORDER DIRECTING ISSUANCE OF MONITION AND INJUNCTION; ISSUING NOTICE; AND, APPROVING
                               AD INTERIM STIPULATION FOR VALUE
             Case 2:21-cv-00390-JAM-AC Document 8 Filed 03/08/21 Page 3 of 4



 1   Blvd.      Suite     100,      Roseville       CA        95661,    Attn:           John    P.
 2   Sciacca/Katherine        L.    Marlink,    or       be     DEFAULTED         AND    FOREVER
 3   BARRED;
 4           IT IS HEREBY ORDERED that the Plaintiffs shall give public
 5   notice of said monition pursuant to Federal Rules of Civil
 6   Procedure,     Supplemental       Rule    F(4)      for    Certain       Admiralty        and
 7   Maritime Claims, by causing such notice to be published in a
 8   newspaper     of     general    circulation         in    Sacramento,        California,
 9   once per week for four consecutive weeks prior to the deadline
10   set out above for the filing of claims.                    The form of the notice
11   shall conform substantially with the Notice to Claimants of
12   Limitation     of     Liability    Action      and        notice       for    publication
13   concurrently submitted by the Plaintiffs, and included in their
14   pleadings, and is approved by this Court; and,
15           IT IS FURTHER ORDERED that not later than the date of the
16   second publication of said notice, the Plaintiffs shall mail a
17   copy of said notice to every person and entity known to have
18   made any outstanding claim against the Plaintiffs or the Vessel
19   arising from the subject voyage; and,
20           IT IS FURTHER ORDERED that the institution or prosecution
21   of   any     suit,     action,     or    other       legal        or     administrative
22   proceeding      of     any     nature     in     any       venue       (outside       these
23   proceedings) against the Plaintiffs and/or the Sweet Emotion,
24   regarding any claim resulting or arising from the subject fire
25   ARE HEREBY ENJOINED, STAYED, AND RESTRAINED, said injunction to
26   remain in effect until the determination of this action in this
27   Court; and,
28           IT IS FURTHER ORDERED that service of this order as an

                                               3
     ORDER DIRECTING ISSUANCE OF MONITION AND INJUNCTION; ISSUING NOTICE; AND, APPROVING
                               AD INTERIM STIPULATION FOR VALUE
           Case 2:21-cv-00390-JAM-AC Document 8 Filed 03/08/21 Page 4 of 4



 1   Injunction shall be made by delivering a certified copy hereof
 2   to the person or persons to be enjoined, or to their respective
 3   attorneys or representatives.
 4   SO   ORDERED    this     8th   day    of    March,     2021    at    Sacramento,
 5   California.
 6
                                          /s/ John A. Mendez
 7
                                          THE HONORABLE JOHN A. MENDEZ
 8                                        UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               4
     ORDER DIRECTING ISSUANCE OF MONITION AND INJUNCTION; ISSUING NOTICE; AND, APPROVING
                               AD INTERIM STIPULATION FOR VALUE
